ACCEPTED
                                                                                                     06-15-00060-CV
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                               12/3/2015 11:36:44 AM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK

                                     No. 06-15-00060-CV

                                  THE STATE OF TEXAS
                                                               FILED IN
                                                        6th COURT OF APPEALS
                               COURT OF APPEALS           TEXARKANA, TEXAS
                                                        12/3/2015 11:36:44 AM
                     SIXTH DISTRICT OF TEXAS AT TEXARKANA    DEBBIE AUTREY
                                                                 Clerk

                         SHARLEEN WILSON ALLEN, Appellant,

                                              vs.

                                 BYRON WILSON, Appellee.



                           REQUEST FOR EXTENSION OF TIME
                          TO FILE APPELLANT'S APPEAL BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Appellant and respectfully requests a two-week extension of time in
which to file Appellant's Appeal brief. This is a first request for extension of time. The
Appellant's brief is currently due December 7, 2015. If this extension request is granted,
Appellant's Appeal brief will be due December 21,2015.

        The Appellant submits to the Court the following facts in support of Appellant's request
for a two-week extension of time to file Appellant's Brief.

           •   The responsibility for completing Appellant's Brief has been assigned to the
               undersigned attorney who has entered his appearance in this Appeal on December
               2, 2015.
           •   While Appellant's counsel have been diligent in preparation of the Brief, council
               was informed on December 2 that the Clerk's Record was too large to be
               transmitted to counsel by email and was instead being mailed on a CD to counsel
               from the Appellate Court Clerk.
           •   To complete Appellant's Brief with proper citations to the page numbers of the
               Clerk's Record, Appellant requests this extension of time to allow for the receipt
               of the Clerk's Record from the Court.
           •   Counsel expects to receive the Clerk's Record in the next few days but possibly
               not before the current due date of December 7 and therefore respectfully requests
               this two-week extension.




                                               BRIEF                                       PAGE2
                                                      Respectfully submitted,


                                                  By: /s/ Charles S. Cotropia
                                                      Charles S. Cotropia
                                                      State Bar No. 4858600
                                                      ccotropia@sidley.com
                                                     2001 Ross Avenue, Suite 3600
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 981-3300
                                                      Facsimile: (214) 981-3400

                                                      ATTORNEY FOR SHARLEEN WILSON
                                                      ALLEN



                                 CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing document was served
upon all parties or their counsel of record in accordance with the Texas Rules of Civil Procedure
on the 3rd day of December, 2015.

                                                   Is/ Charles S. Cotropia
                                                   Charles S. Cotropia




ACTIVE
2l1356111v.l _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
REQUEST FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF                                     PAGE3